Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The abstract of the disclosure is objected to because  legal phraseology such as “The present invention” is used .  Correction is required.  See MPEP § 608.01(b).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, “the battery usage habits” and “the battery discharge tendencies” have not been recited previously, therefore these terms are indefinite. It is unclear how “an average power generation amount of the battery” and “average consumption of battery” are obtained . Furthermore, it is unclear how “an average power generation amount of the battery” and “average consumption of battery” are interrelated with “ battery power generation amount during driving time of a vehicle and battery consumption during parking time of the vehicle based on information sensed by the battery sensor. It appears that the scope of the claim is incomplete.
In claim 6, it is unclear how “a value deviated from the standard deviation” is defined and obtained? Furthermore, it is unclear how “a value deviated from the standard deviation” is removed meanwhile the standard deviation is calculated?    
           In claim 9, it is unclear where “an amount of the battery discharge” is from and how it is defined. Furthermore, it is unclear what are differences between :the battery discharge tendencies” and “an amount of battery discharge’?
 	The dependent claims not specifically addressed share the same indefiniteness as they depend from rejected base claims.
Searches were performed and no prior art was found to meet the limitations of the instant claims 1-12. However, these claims are not allowed due to their deficiencies as mentioned in the current office action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Daniels (Pat# 11,283,283) discloses Advanced Smart Battery Analytic And Diagnostic Systems And Methods.
Kumar et al (Pat# 11,072,258) disclose  Method For Predicting Battery Life.
Park (Pat# 9,160,037) discloses Apparatus And Method For Estimating Available Time Of Battery.
Takahashi et al (Pat#9,614,258) disclose Power Storage Device And Power Storage System.
Hyde et al (Pat#9,056556) disclose system and method for configuration and management of an energy storage system for a vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867